Citation Nr: 0703303	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to April 
1957 and from March to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision issued by the RO.  

The Board remanded this case back to the RO for additional 
development in January 2004.  


FINDINGS OF FACT

1.  Service connection is presently in effect for an 
adjustment disorder with depressed mood (50 percent); status 
post left knee replacement (30 percent); residuals of Osgood-
Schlatter's disease of the right knee, with an osteochondral 
fracture of the femoral condyle and degenerative joint 
disease (30 percent); a left knee contusion (10 percent), and 
lumbosacral strain with degenerative changes (10 percent).  

2.  The veteran does not suffer from the loss, or loss of 
use, of either lower extremity; the loss, or loss of use, of 
both hands; or blindness in both eyes, with 5/200 visual 
acuity or less due to service-connected disability.  


CONCLUSION OF LAW

The criteria for the grant of specially adapted housing 
assistance or a special home adaptation grant have not been 
met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.809, 3.809a (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination.  
Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, this letter was furnished 
pursuant to a Board remand, and the claim was subsequently 
readjudicated in an April 2005 Supplemental Statement of the 
Case.   Accordingly, there remain no procedural concerns in 
view of the Mayfield decisions.  

Overall, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.  

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent 
part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C.A. § 2101(b) may be issued to a veteran who is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  See 38 C.F.R. § 3.809a.  

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the veteran's claim.  

In the present case, service connection is in effect for an 
adjustment disorder with depressed mood (50 percent); status 
post left knee replacement (30 percent); residuals of Osgood-
Schlatter's disease of the right knee, with an osteochondral 
fracture of the femoral condyle and degenerative joint 
disease (30 percent); a left knee contusion (10 percent), and 
lumbosacral strain with degenerative changes (10 percent).  

Given these particular disorders, consideration for specially 
adapted housing assistance or a special home adaptation grant 
may not be made on the basis of visual or upper extremity 
disabilities.  The Board has thus considered whether the 
veteran has the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

This matter was addressed in the report of an October 2004 VA 
examination.  The examiner noted that the veteran had a 
history of coronary artery disease, renal insufficiency, 
diabetes mellitus, a left nephrectomy secondary to a kidney 
tumor, osteoarthritis, status post left knee replacement, 
duodenitis, depression, hypertension, and "morbid obesity."  
He was noted to have gained weight from 260 to 317 pounds.  

As to mobility, the veteran's activities at home were 
severely limited because of his shortness of breath, joint 
pain, and back pain.  He could only walk without assistance 
to about eight feet.  Transferring from a sitting to standing 
position was also difficult, hampered by his weight and his 
knees.  He could not shower without help from his wife.  On 
bending, he had severe shortness of breath.  

Upon examination, the veteran was non-ambulatory and used a 
wheelchair pushed by his wife.  Range of motion studies 
revealed motion from -10 to 80 degrees in the right knee and 
from -10 to 90 degrees in the left knee, with pain and 
crepitus.  The veteran was unable to exercise both knees 
because of severe pain and fatigue.  He exhibited difficulty 
in getting up from his wheelchair.  Also, he was irritable 
and anxious throughout the examination.  

Based on the examination findings, the examiner rendered 
diagnoses of morbid obesity; degenerative arthritis in both 
knees, advanced with severe limitation in range of motion; 
depression; coronary artery disease, with congestive heart 
failure and cardiomyopathy with an ejection fracture of 20 
percent on echocardiogram; type II diabetes, with painful 
neuropathy; and chronic renal insufficiency.  

In conclusion, the examiner noted that the veteran was 
severely limited in his mobility as secondary to the presence 
of arthritis in both knees and a prosthesis on the right.  
However, his morbid obesity and chronic heart failure from 
cardiomyopathy and ischemic heart disease were also noted to 
contribute to his disability.  

Upon a review of this examination report, as well as VA 
medical records dated through April 2005, the Board finds no 
evidence confirming that the veteran has the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

In this regard, the Board is aware of the severity of the 
veteran's service-connected disabilities, notably of the 
knees.  However, he was able to flex both knees to at least 
80 degrees on examination, albeit with pain.  This does not 
equate to loss of use of either lower extremity.  Other 
factors, including obesity, diabetic neuropathy, and heart 
disease have contributed to the veteran's disability picture 
as well, and these are nonservice-connected disabilities.  

The Board also notes that the veteran has separately been 
granted a total disability rating for individual 
unemployability due to his service-connected disabilities, 
effective from July 1999.  

The veteran is, of course, free to reapply for specially 
adapted housing assistance or a special home adaptation grant 
in the future, should he choose to do so.  

However, as noted above, the evidence does not reflect that 
the veteran experiences loss of use of the upper or lower 
extremities or blindness, due to a service-connected 
disability, such as would warrant the grant of either 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  See 38 U.S.C.A. § 2101; 38 
C.F.R. §§ 3.809, 3.809a.  Therefore, the criteria for those 
benefits have not been met, and the claim must be denied.  




ORDER

Entitlement to specially adapted housing assistance or a 
special home adaptation grant is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


